Case 2:21-cv-00678-JS-AYS Document 38 Filed 03/17/21 Page 1 of 1 PageID #: 160


              CALCATERRA POLLACK LLP

                                         March 17, 2021

VIA NYSCEF

Honorable Judge Joanna Seybert
Eastern District of New York
Alfonse M. D’Amato Federal Building
United States District Court
100 Federal Plaza, Courtroom 1030
Central Islip, New York 11722

       RE:     Stewart v. Hain Celestial Group, Inc., Case No. 2:21-cv-00678-JS-AYS
               Letter Motion Requesting Increased Page Limit for Reply in Support of Motion to
               Consolidate

Dear Judge Seybert,

        We represent the Stewart Plaintiffs in the above-referenced case. On February 28, 2021,
the Stewart Plaintiffs filed their motion for consolidation of all cases against Hain Celestial
Group, Inc. pending in this District. See ECF No. 19. On March 15, 2021, seven briefs by
various parties were filed in response. The Stewart Plaintiffs’ reply is due this Monday, March
22, 2021. For the convenience of the Court, the Stewart Plaintiffs intend to file a single omnibus
reply to all seven briefs, rather than seven separate replies of ten pages each. As such, they
hereby respectfully request, pursuant to Rule III.D.1 of the Court’s Individual Rules and
Practices, that they be granted a page extension to combine the seven reply briefs of ten pages
each into one and file a single omnibus reply brief of no more than 20 pages.

                                             Respectfully submitted,

                                             /s/ Janine L. Pollack
                                             Janine L. Pollack

cc: Counsel of Record (via ECF)




1140 Avenue of the Americas             PO BOX 257                              TEL: 212.899.1760
9th Floor                               NEW SUFFOLK NY 11956                    FAX: 332.206.2073
New York, NY 10036-5803
                                                                     calcaterrapollack.com
